Citation Nr: 0627958	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-11 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.

2.  Entitlement to an initial evaluation in excess of 0 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1943 in the Merchant Marine and from November 1943 
to October 1945 in the Navy.  (Notably, amongst other awards, 
the veteran was awarded the Combat Action Ribbon, the Victory 
Medal for World War II, the Asiatic-Pacific Area Campaign 
Medal and the America Area Campaign Medal.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by The Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which denied service connection for coronary 
artery disease and granted service connection for asbestosis, 
evaluated as noncompensable. 

The Board notes that the veteran's service connection claim 
for a heart condition was denied in an unappealed April 1949 
decision.  In subsequent decisions, the RO appeared to 
consider the veteran's coronary artery disease claim on the 
merits without considering whether new and material evidence 
had been submitted.  Regardless, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will first 
determine whether new and material evidence has been 
submitted.  If new and material evidence has been received, 
the Board will reopen the claim and consider entitlement to 
service connection for coronary artery disease.

The issue of entitlement to an initial evaluation in excess 
of 0 percent for asbestosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1949 decision, the RO denied service 
connection for a heart condition.

2.  Evidence submitted since the April 1949 Board decision, 
including the opinions of private doctors that the veteran's 
heart condition was as likely as not related to a service-
connected disability, relates to previously unestablished 
elements necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

3.  Current heart disease, namely coronary artery disease, 
was caused by service-connected anxiety reaction.


CONCLUSIONS OF LAW

1.  The RO's April 1949 decision denying service connection 
for heart disease is final; evidence received since April 
1949 is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2005).

2.  Coronary artery disease is proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

I.  Whether new and material evidence has been presented to 
reopen a claim for service connection for coronary artery 
disease.

The RO denied the claim for service connection for a heart 
condition in April 1949.  On the basis that such disease was 
not demonstrated on the current VA examination.  

The veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105(c) (formerly Veterans Affairs Regulation 
1008 (1936)).

In September 2001, the veteran submitted a claim for service 
connection for a heart condition secondary to his service 
connected anxiety condition.  This is construed as a request 
to reopen the claim.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The evidence received since the April 1949 RO decision 
includes private medical records and statements from the 
veteran's treating physicians.

The newly received medical evidence documents current 
coronary artery disease.  This evidence goes to the 
previously unestablished element of a current disability.

Board finds that the evidence received since the April 1949 
RO decision is both new and material.  Accordingly, the claim 
is reopened.

The issue of entitlement to service connection for a coronary 
artery disease secondary to the veteran's service-connected 
anxiety disorder is therefore reviewed on a de novo basis.  
The veteran is not prejudiced by the Board's consideration of 
this question, because the RO essentially decided the claim 
on a de novo basis, the veteran has had the opportunity to 
submit evidence, argument and testimony on the merits of the 
claim for service connection.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Entitlement to service connection for coronary artery 
disease as secondary to the service connected disability of 
anxiety reaction.

Applicable laws and regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is provided on a secondary basis for 
disease or injury that is proximately due to or the result of 
service connected disease or disability.  38 C.F.R. § 
3.310(a).  This regulation provides service connection for 
the degree of aggravation of a non-service connected disease 
or disability caused by a service connected disease or 
disability.  Allen v. Brown, 7 Vet App 439 (1995).

Secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In a June 2001 letter Drs. E-M. Lemmel and F. Van Erckelens 
noted that the veteran underwent coronary bypass-grafting in 
May 1998 for severe coronary artery disease.  They added that 
it was a well known phenomenon that extreme physical and 
psychological stress could accelerate the process of arterial 
sclerosis.  Therefore, they concluded that "a context to 
[the veteran's] exposition to military actions in World War 
II is possible."

In August 2001, Dr. Thomas Dieterle, an internist 
specializing in cardiology, wrote that the veteran had been 
receiving treatment at his cardiological practice since July 
1998 as the veteran suffered severe triple-vessel coronary 
disease.  The physician indicated that until recently, the 
only cardiovascular risk factor known to him had been 
hypercholesterinamie.  However, the veteran recently informed 
him of his traumatic experiences during World War II.  The 
veteran provided him with documentation relating to his 
experience.

The physician stated that the probability was very high that 
the veteran's wartime experiences with the resulting stress 
syndrome played a significant role in the origin of the 
veteran's coronary disease.

In February 2004, a VA examiner conducted a review of the 
veteran's records and provided an opinion about his coronary 
artery disease and its relation to his service connected 
PTSD.  After reviewing the claims folder, the examiner noted 
that there were no medical records of physical evaluations of 
the veteran or any records of hospitalization for his bypass 
operation.  Instead, the only documents in the claims folder 
that related the veteran's coronary heart disease with his 
PTSD were the three statements submitted by private 
physicians.

Regarding the June 2001 letter, the VA examiner stated that 
there is no documentation of the rationale or any citing 
literature to support the physician's assertion that there is 
a known phenomenon linking military stress with the progress 
of arterial sclerosis.

Regarding the August 2001 opinion, the VA examiner stated 
that there was no research or medical literature cited to 
support the cardiologist's statement that coronary artery 
disease was a "scientifically recognized risk factor of 
stress".  The examiner stated that the opinion was based 
solely on the veteran's self report of his psychiatric 
condition.

Regarding the August 2001 letter, the VA examiner noted that 
no rationale was cited in the physician's statement that 
"there is no doubt that an anxiety condition leads to a 
constant or repeated elevated stress level which indeed may 
aggravate a heart condition".  The VA examiner also noted 
that there was no research literature cited in support of the 
physician's conjecture.

The VA examiner noted that these letters were the only 
documents in support of the veteran's claim.  Additionally, 
the examiner determined that there were few medical records 
in the folder and the veteran does have a documented 
significant risk factor for arterisclertotic heart disease as 
he was diagnosed with hypercholesterolemia.  There were no 
other records to substantiate or negate whether other 
significant risk factors for arterisclertotic heart disease 
existed.

The VA examiner determined that there was no scientific, 
medical or research literature that supports the veteran's 
claim of a causal connection between PTSD and coronary artery 
disease or that his PTSD aggravated his coronary artery 
disease.  He stated that there is no scientific, medical or 
research literature that supports the contention that any 
psychiatric disorder causes a medical condition.

The VA examiner concluded that it is not at all likely that 
the veteran's coronary artery disease was caused by or was 
aggravated by his PTSD.  Therefore, he stated that is it not 
at all likely that his coronary artery disease is secondary 
to his anxiety disorder.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with coronary artery disease.  

Therefore, the remaining determinations involve whether there 
was an in-service disability or injury, and whether there is 
a causal relationship between the present disability and the 
service-connected disease incurred or aggravated during 
service.  

In this case, a grant of service connection based on direct 
causation for coronary artery disease is not warranted or 
claimed.  The veteran's service medical records are entirely 
negative for any manifestations of coronary artery disease, 
including complaints or findings thereof, and there is no 
evidence of a direct relationship between the current 
coronary artery disease and service.

The remaining question is whether the there is a causal 
relationship between the current disability and service-
connected anxiety reaction.

The private opinions in June and August 2001 support such a 
link.  They were based on an essentially accurate history and 
on the conclusion that there is scientific and medical 
evidence that anxiety disorder can cause coronary artery 
disease.

The February 2004 VA opinion was based essentially on a 
conclusion that there was no scientific evidence that an 
anxiety disorder could cause heart disease.

A quick internet search, however, reveals a number of medical 
studies and articles linking anxiety disorders to the onset 
of heart disease.  See Psychological Trauma Linked to Future 
Heart Disease, New York Academy of Medicine press release 
(March 9, 2004), www.panicdisorder.about.com (reporting the 
results of a study conducted by Dr. Joseph Boscarino finding 
that the evidence overwhelmingly suggested a link between 
psychological trauma and heart disease); Maria J. DeJong, 
Debra K. Moser, Anxiety and Heart Disease; Kentucky 
University (2003), www.stormingmedia.us (finding compelling 
evidence that anxiety disorders are a risk factor for the 
development of coronary heart disease); William Whitney, 
Heart Attacks Increase After 9/11, Psychology Today (November 
14, 2003), www.psychologytoday.com (noting findings by 
Jiangwei Feng, M.D., that cardiac events increased after the 
attacks, and concluding that psychological stress triggered 
an increase in such events, as well as noting that cardiac 
events are linked to stress hormones that rise when a person 
experiences psychological stress); National Institute of 
Mental Health, Depression and Heart Disease (2002), 
www.nimh.gov (noting that anxiety disorders may affect heart 
rhythms, increase blood pressure, and alter blood clotting, 
and can also cause elevated insulin and cholesterol levels.  
These risk factors form a group of signs that often serve as 
predictors of and responses to heart disease).


The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); cf. Kowalski v. 
Nicholson, 19 Vet App 171 (2005) (VA cannot reject a medical 
opinion simply because it's based on a history supplied by 
the veteran, and that the critical question is whether that 
history was accurate); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran); McLendon v. Nicholson, No. 04-
0185 (June 5, 2006).

The private medical opinions seem to be consistent with the 
literature, and are the product of an essentially accurate 
history.  They were also rendered after opportunities to 
examine the veteran.  The Board, therefore, finds them to be 
more probative than the VA opinion, which was not the product 
of an examination and seems to rely on the incorrect 
conclusion that there is no medical or scientific support for 
the veteran's theory of service connection.

Because the most probative opinions support a link between 
the service-connected anxiety reaction and the onset of the 
claimed coronary artery disease, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for heart disease.

Entitlement to service connection for heart disease, namely 
coronary artery disease, is granted.


REMAND

A Pulmonary Function Test (PFT) is necessary to rate the 
service-connected asbestosis.  38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2005).

The veteran lives in Germany and VA has had difficulty 
scheduling the necessary examination.  In July 2002, VA 
requested a physical examination for asbestosis.   The 
request stated that the examiner should complete pulmonary 
functioning testing and inform the VA which post 
bronchiodilator value most closely represents the veteran's 
condition.

In an August 2002 letter, the American Consulate General in 
Frankfurt, Germany reported receipt of VA's request for an 
examination.  However, a treating doctor had informed the 
Consulate that there was no specialist available for this 
examination.

In August 2005 VA was able to schedule the veteran for a VA 
examination with the assistance of the Consulate.

In a September 2005 letter, the veteran noted that he had 
been scheduled for a VA examination in October 2005.  He 
added that as a result of his advanced age, triple bypass 
heart surgery and extensive back surgery, it was physically 
impossible for him to attend this appointment in that it was 
over 250 kilometers from his residence.

In a December 2005 letter, the veteran said that the contract 
doctor who had been scheduled to provide the examination had 
agreed to conduct it at the veteran's residence.  However, he 
had been denied permission to perform this examination at his 
residence.  

In a July 2006 Brief, the veteran's representative states 
that the veteran should be invited to submit a pulmonary 
function test (PFT) from his treating physician or be given 
the option to attend a VA examination at a more convenient 
location because of the veteran's current medical state.  

The duty to assist requires VA to tailor its assistance to 
the peculiar circumstances of the case.  Bolton v. Brown, 8 
Vet. App. 185 (1995).  Thus, it is necessary to determine 
whether it is feasible to conduct the necessary examination 
at or near the veteran's residence, and afford him another 
opportunity to obtain the PFT.

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to confirm 
whether it is possible to conduct the PFT 
and pulmonary examination at or near the 
veteran's residence.  He should again be 
invited to obtain and submit his own PFT.

If it is possible to schedule the 
examination in a location convenient to 
the veteran, this should be done.  If it 
is not possible, this fact should be 
documented.

2.  Following completion of the requested 
development, re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case.  Then, return the claims folder 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


